Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 15. RECONCILIATION TO UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES These consolidated financial statements have been prepared in accordance with Canadian GAAP, which, in most respects, conform to the United States Generally Accepted Accounting Principles. The material items are described below: A. EARNINGS AND EARNINGS PER SHARE (EPS) Reconciling 3 months ended March 31 items Net earnings - Canadian GAAP $ $ Start-up costs, net of tax V - ) Amortization of pension transition adjustment, net of tax III ) ) Net earnings - U.S. GAAP $ $ Other comprehensive loss - Canadian GAAP $ ) $ - Foreign currency cumulative translation adjustment - ) Net gain on derivative instruments - Comprehensive loss - U.S. GAAP $ ) $ Basic and diluted EPS - U.S. GAAP Earnings from continuing operations $ $ Net earnings $ $ B. BALANCE SHEET INFORMATION March 31, 2007 1 Dec. 31, 2006 Restated Reconciling Canadian Canadian U.S. items GAAP U.S. GAAP GAAP GAAP Assets Property, plant and equipment, net V Other assets (including current portion) V Liabilities Deferred credits and other liabilities (including current portion) III,VI Net Future or deferred income tax liabilities (including current portion) III, V,VI Equity Contributed surplus II - - Retained earnings II, III, V Accumulated other comprehensive loss VI ) ) - ) 1 Material 2007 balances presented with their 2006 comparatives. For a complete list of 2006 variances please see TransAlta's 2006 annual report. C. ADJUSTMENTS AND RECONCILING ITEMS Derivatives and hedging activities On Jan. 1, 2007, TransAlta adopted four new accounting standards that were issued by the CICA: Section 1530, Comprehensive Income , Section 3855, Financial Instruments  Recognition and Measurement , Section 3861, Financial Instruments  Disclosure and Presentation , and Section 3865, Hedges . We adopted these standards retroactively with an adjustment of opening AOCI. I. Income taxes Future income taxes under Canadian GAAP are referred to as deferred income taxes under U.S. GAAP. Deferred income taxes under U.S. GAAP would be as follows: As at Mar. 31, 2007 Dec. 31, 2006 Future income tax liabilities (net) under Canadian GAAP $ ) ) Derivatives - Start-up costs ) ) Pensions ) $ ) ) Comprised of the following: As at Mar. 31, 2007 Dec. 31, 2006 Current deferred income tax assets $ Long-term deferred income tax assets Current deferred income tax liabilities ) ) Long-term deferred income tax liabilities ) ) $ ) ) II. Contributed surplus In 1998, the corporation transferred generation assets to one of its subsidiaries TA Cogen. TA Power, an unrelated entity, concurrently subscribed to a minority interest in TA Cogen. The fair value paid by TA Cogen for the assets exceeded their historical carrying values. For Canadian GAAP, the corporation recognized a portion of this difference, to the extent it was funded by TA Powers investment in TA Cogen, as a gain on disposition. As TA Power held an option to resell their interest in TA Cogen to the corporation in 2018, TA Powers option to resell these units was eliminated and the unamortized balance of the gain was recognized in income. Under U.S. Securities and Exchange Commission (SEC) Staff Accounting Bulletin No. 51, the option initially held by TA Power to potentially resell TA Cogen units to the corporation in 2018 causes the excess of the consideration paid by TA Power over the corporations historical carrying value in these assets to be characterized as contributed surplus in 1998. This amount of contributed surplus is reduced by the related tax effect. As a result, under U.S. GAAP, there is no amortization of the gain into income in the period from 1998 to 2002 and no recognition of the unamortized balance of the gain in 2003. As a result, $133.0 million has been reclassified from retained earnings to contributed surplus. III. Employee future benefits U.S. GAAP requires that the cost of employee pension benefits be determined using the accrual method with application from 1989. It was not feasible to apply this standard using this effective date. The transition asset as at Jan. 1, 1998 was determined in accordance with elected practice prescribed by the SEC and is amortized over 10 years. IV. Joint ventures In accordance with Canadian GAAP, joint ventures are required to be proportionately consolidated regardless of the legal form of the entity. Under U.S. GAAP, incorporated joint ventures are required to be accounted for by the equity method. However, in accordance with practices prescribed by the SEC, the corporation, as a foreign private issuer, has elected for the purpose of this reconciliation to account for incorporated joint ventures by the proportionate consolidation method. V. Start-up costs Under U.S. GAAP, certain start-up costs, including revenues and expenses in the pre-operating period, are expensed rather than capitalized to deferred charges and property, plant and equipment as under Canadian GAAP.
